DETAILED ACTION
Applicant: IWAKIRI, Naoto
Assignee: Fujifilm Corp
Attorney: Donald R. Studebaker (Reg. No.: 32,815) & Tyler Drye (Reg. No.: 75,034)
Filing: Amendment filed 15 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-6 and 8-20 are currently pending before the Office, claims 1 and 8 have been amended, the limitations from claim 7 were moved up into independent claim 1, and claim 7 was accordingly cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 04/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of Serial No. 17/029,895 & Serial No. 17/029,977 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Pages 5-6, filed 04/15/2022, with respect to claim rejections have been fully considered and are persuasive since the claims amend around the cited art and the Applicant persuasively argues that the cited art fails to disclose “a flexible region and a non-flexible region that are lined up in a direction intersection with a connection direction in which the sensor substrate, the first cable, and the first circuit substrate are connected”, and a terminal disclaimer has been filed to overcome the double patenting rejection.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references are:
Hoheisel – which discloses a radiation image capturing apparatus (5,6) including a sensor substrate (11) including a flexible base material (¶33 PET substrate) and a plurality of pixels (¶19), a flexible first cable (¶24 flexible interconnects) of which one end is electrically connected to the sensor substrate (¶24), and a first circuit substrate (¶24).  However, Hoheisel fails to disclose a flexible first circuit and it fails to disclose the first circuit substrate includes a flexible region and a non-flexible region that are lined up in a direction intersecting with a connection direction in which the sensor substrate, the first cable, and the first circuit substrate are connected.

    PNG
    media_image1.png
    518
    1090
    media_image1.png
    Greyscale

Mestrovic et al. – which discloses a flexible electronic device (Fig. 3) including a flexible circuit substrate (Fig. 3; ¶¶11-12) which may be applied and used in on site situations for applying the flexible circuit substrate to challenging spaces (¶¶11-12).  However, Mestrovic et al. fails to disclose a radiation image capturing apparatus, it fails to disclose a sensor substrate including a plurality of pixels for accumulating electric charges from radiation, and it fails to disclose the first circuit substrate includes a flexible region and a non-flexible region that are lined up in a direction intersecting with a connection direction in which the sensor substrate, the first cable, and the first circuit substrate are connected.

    PNG
    media_image2.png
    199
    380
    media_image2.png
    Greyscale

Yu – which discloses a computed tomography (CT) scanner (Fig. 1) including photodiodes (12) including a scintillator array and a photosensitive silicon chip (¶24) with a circuit substrate that has a flexible region (26) and a non-flexible region (25) that are lined up to match a curvature of the supporting frame (¶38).  However, Yu fails to disclose a sensor substrate including a flexible base material and a plurality of pixels for accumulating electric charges from radiation and it fails to disclose the first circuit substrate includes a flexible region and a non-flexible region that are lined up in a direction intersecting with a connection direction in which the sensor substrate, the first cable, and the first circuit substrate are connected.

    PNG
    media_image3.png
    685
    752
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a radiation image capturing apparatus (1) including a sensor substrate (12) having a flexible base material (14) and a plurality of pixels (Fig. 1 pixels 16), a flexible first cable (220) connected to the sensor substrate (12) and a flexible first circuit substrate (202) including a driving circuit for reading out the electrical charges accumulated in the plurality of pixels (16) and wherein the first circuit substrate includes a flexible region (202B) and a non-flexible region (202A) that are lined up in a direction intersecting with a connection direction in which the sensor substrate (12), the first cable (220), and the first circuit substrate (202) are connected, in combination with the other claimed elements.  Claims 2-6 and 8-20 are allowed based on dependency.

    PNG
    media_image4.png
    556
    615
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884